DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, shown in Figures 3 and 6, pertaining to the special technical feature of wherein, the sliding fit structure is an L-shaped sliding buckle which enters into the first sliding slot, and a side wall of the L-shaped sliding buckle enters into the first sliding slot.
Species 2, shown in Figure 5, pertaining to the special technical feature of wherein, the sliding fit structure is a second sliding slot, a slot opening of the first slide slot and a slot opening of the second slide 25slot are opposite, and the first slide slot and the second slide slot engage with each other.
Species 3, shown in Figure 7, pertaining to the special technical feature of wherein, a width of the slot opening of 15the first slide slot is smaller than a width between 
Species 4, shown in Figure 12, pertaining to the special technical feature of wherein, the connecting portion on the equal side is connected to each of the adjacent first assembly units through a pin 15mounting structure, the pin mounting structure between any two of the first assembly units comprises a first pin hole which is arranged on the connecting portion of one first assembly unit, a second pin hole which is arranged on the connecting portion of another first assembly unit and aligns with the first pin hole, and a pin shaft which is inserted in the first pin hole and the second pin hole, and an extension direction of the first pin hole and an extension 20direction of the second pin hole are the same as an extension direction of the equal side where the pin holes are located.
Species 5, shown in Figures 14 and 15, pertaining to the special technical feature of wherein, a groove is arranged between the connecting portion and the main body portion to allow an elastic deformation of the 25connecting portion to generate, the assembly structure further comprises a supporting rib which is detachably connected to the assembly unit, and the elastic deformation of the connecting portion is avoided when the supporting rib is supporting the assembly unit.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-5, as set forth above, lack unity of invention because the groups do not share the same or corresponding technical feature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



01/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619